Exhibit 10.38

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of August
15, 2012 (this "Amendment") is by and among STEINER U.S. HOLDINGS, INC., a
Florida corporation (the "Borrower"), the several banks and other financial
institutions and lenders signatory hereto (each a "Lender" and collectively, the
"Lenders") and SUNTRUST BANK, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the "Administrative
Agent").

W I T N E S S E T H

:



WHEREAS

, the Borrower, the Lenders and the Administrative Agent, are parties to that
certain Amended and Restated Credit Agreement dated as of November 1, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement");



WHEREAS

, the Borrower has requested that the Lenders and the Administrative Agent amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein; and



WHEREAS

, the Required Lenders and the Administrative Agent are willing to amend the
Credit Agreement on the terms and conditions set forth herein.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:



Section 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Specific Amendments to Credit Agreement.

(a) Section 6.4 of the Credit Agreement, Capital Expenditures, is hereby amended
by deleting clause (b) thereof in its entirety and by substituting the following
in lieu thereof:

"(b) $30,000,000 for Fiscal Year 2012,"

(b) Section 7.5 of the Credit Agreement, Restricted Payments, is hereby amended
by deleting clause (c) thereof in its entirety and by substituting the following
in lieu thereof:

"(c) repurchases and redemptions of the Parent's and its Subsidiaries' Capital
Stock; provided, that (x) the aggregate amount of such Restricted Payments in
the form of Capital Stock repurchases made by the Parent and/or its Subsidiaries
does not exceed $40,000,000 for any Fiscal Year, and (y) the Parent and its
Subsidiaries are in pro forma compliance (after giving effect to such Restricted
Payments) with the financial covenants set forth in ARTICLE VI;"

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants as follows:

--------------------------------------------------------------------------------

(a) at the time of and immediately after giving effect to this Amendment, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment, in each case before and after giving effect thereto, except to
the extent made as of a specific date (in which case such representations and
warranties shall be true and correct in all material respects as of such date);

(b) the execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party's organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action and (i) do not require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority or any other
Person, except those as have been obtained or made and are in full force and
effect; (ii) will not violate any Requirements of Law applicable to the Parent
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority; (iii) will not violate or result in a default under any Material
Contract binding on the Parent or any of its Subsidiaries or any of its assets
or give rise to a right thereunder to require any payment to be made by the
Parent or any of its Subsidiaries; and (iv) will not result in the creation or
imposition of any Lien on any asset of the Parent or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents;

(c) this Amendment has been duly executed and delivered by each of the Loan
Parties, and constitutes the valid and binding obligations of such Loan Party,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity;

(d) each Subsidiary that is required to be a Subsidiary Loan Party pursuant to
the terms of the Credit Agreement is listed on the signature pages hereto; and

(e) on and as of the date hereof, no Default or Event of Default exists.

Section 4. Conditions Precedent. This Amendment shall be effective as of the
date first set forth above upon the satisfaction of the following conditions
precedent in a manner acceptable to the Administrative Agent:

(a) the Administrative Agent shall have received this Amendment, duly executed
and delivered by the Parent, the Borrower, the Subsidiary Loan Parties, the
Required Lenders and the Administrative Agent; and

(b) the Administrative Agent shall have received such other information,
documents, instruments or approvals as the Administrative Agent or its counsel
may reasonably request.

Section 5. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to "this Agreement", "hereunder", "hereof" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to "the Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit

--------------------------------------------------------------------------------



Agreement, shall in each case mean and be a reference to the Credit Agreement as
amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. No Loan Party has any knowledge
of any challenge to the Administrative Agent's or any Lender's claims arising
under the Loan Documents or the effectiveness of the Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) This Amendment shall not constitute a modification of the Credit Agreement
or a course of dealing with the Administrative Agent or any Lender at variance
with the Credit Agreement such as to require further notice by the
Administrative Agent or any Lender to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future, except as
expressly set forth herein.

Section 6. Release. In consideration of the amendments contained herein, each of
the Loan Parties hereby waives and releases the Lenders, the Administrative
Agent, the Swing Line Lender and the Issuing Bank from any and all claims and
defenses, known or unknown, existing on the date hereof with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.

Section 7. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

Section 8. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable, out-of-pocket costs and expenses in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

Section 9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws (without giving effect to the conflict of law
principles thereof) of the State of New York.

Section 10. Loan Document. This Amendment shall be deemed to be a Loan Document
for all purposes.

Section 11. Affirmation of Guaranty. By executing this Amendment, each of the
Parent and the Subsidiary Loan Parties hereby acknowledges, consents and agrees
that all of its obligations and liabilities under the Guaranty and Security
Agreement remain in full force and effect, and that the execution and delivery
of this Amendment and any and all documents executed in connection herewith
shall not alter, amend, reduce or modify its obligations and liability under the
Guaranty and Security Agreement or any of the other Loan Documents to which it
is a party.

--------------------------------------------------------------------------------

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart to this Amendment by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

[Signature Pages Follow]

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF

, the parties hereto have caused this First Amendment to Amended and Restated
Credit Agreement to be duly executed as of the date first above written.



 

BORROWER: STEINER U.S. HOLDINGS, INC.

 

 

By: s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

PARENT: STEINER LEISURE LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

SUBSIDIARY LOAN

PARTIES: STEINER TRANSOCEAN LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

MANDARA SPA (CRUISE II), L.L.C.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer

MANDARA SPA (BAHAMAS) LTD.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

STEINER SPA LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

MANDARA SPA LLC

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

COSMETICS LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

--------------------------------------------------------------------------------



 

 

STEINER SPA ASIA LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

STEINER EDUCATION GROUP, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

MID-ATLANTIC MASSAGE THERAPY, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer



 

FCNH, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer

--------------------------------------------------------------------------------



 

 

STEINER BEAUTY PRODUCTS, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

STEINER MANAGEMENT SERVICES, LLC

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

ELEMIS LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

STEINER TRAINING LIMITED

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer

--------------------------------------------------------------------------------



 

 

 

 

 

BLISS WORLD HOLDINGS, INC.

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

 

BLISS WORLD LLC

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

 

IDEAL IMAGE DEVELOPMENT, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

IDEAL IMAGE OF NEVADA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

IDEAL IMAGE OF IDAHO, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF UTAH, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE DEVELOPMENT CORPORATION



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF TENNESSEE, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

 

IDEAL IMAGE OF OKLAHOMA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF WISCONSIN, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF TEXAS, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

I.I. COSMETIC INSTITUTE, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

 

 

IDEAL IMAGE OF FLORIDA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL OF NORTH CAROLINA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF GEORGIA (JV2), LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF ARIZONA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

 

 

 

IDEAL IMAGE OF MISSOURI, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

IDEAL IMAGE OF MARYLAND, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

IDEAL IMAGE OF NEW MEXICO, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

IDEAL IMAGE OF INDIANA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

 

IDEAL IMAGE OF MINNESOTA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF OREGON, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF WASHINGTON, LLC



 

 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL IMAGE OF VIRGINIA, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

 

IDEAL IMAGE OF KENTUCKY, LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL VENTURES, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

IDEAL VENTURES OF ARIZONA, INC.



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer



 

 

SEG CORT LLC



 

 

By: /s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President, Chief Operating

Officer and Chief Financial Officer

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT AND

LENDERS: SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline
Lender and as a Lender

 

 

By: /s/ Eduardo M. Balcazar

Name: Eduardo M. Balcazar

Title: Senior Vice President



BANK OF AMERICA, N.A.

, as a Lender



 

 

By: /s/ David Gutierrez

Name: David Gutierrez

Title: SVP



 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as a Lender



 

 

By: /s/ Gregory Roll

Name: Gregory Roll

Title: Sr. Vice President

--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender



 

 

By: /s/ Christina Kurry

Name: Christina Kurry

Title: Vice President



 

CITY NATIONAL BANK OF FLORIDA

, as a Lender



 

 

By: /s/ John Costa

Name: John Costa

Title: SVP

 

JPMORGAN CHASE BANK, N.A.

, as a Lender



 

 

By: Brandon T. Clark

Name: Brandon T. Clark

Title: Associate

 

 

 

[End of Signatures]



 